Citation Nr: 1310529	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for itchy skin including as symptoms of an undiagnosed illness. 

2.  Entitlement to service connection for hypertension including as symptoms of an undiagnosed illness. 

3.  Entitlement to service connection for fatigue including as symptoms of an undiagnosed illness.

4.  Entitlement to service connection for aching joints including as symptoms of an undiagnosed illness. 

5.  Entitlement to service connection for memory loss including as a symptom of an undiagnosed illness. 

6.  Entitlement to service connection for spondylosis of the cervical spine, claimed as a stiff neck including as symptoms of an undiagnosed illness.   

7.  Entitlement to service connection for headaches including as symptoms of an undiagnosed illness. 

8.  Entitlement to service connection for blurred vision including as symptoms of an undiagnosed illness.  

9.  Entitlement to service connection for a low back disorder (claimed as a residual of injuries from a vehicle accident).   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990 and from December 1990 to May 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

The Veteran testified at a hearing before the Board sitting at the RO in July 2012.   A transcript of the hearing is associated with the claims file.  

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records that have been considered.  

In regard to the currently claimed low back disability, the Board recognizes that the issue of entitlement to service connection for a low back disability was the subject of a prior RO denial in November 1990.  At that time the Veteran sought service connection for a back condition he contended had its onset on May 15, 1990 during his first period of service.  In the instant appeal, the Veteran contends that he has a low back disability as the result of an injury sustained in 1991 during his second period of service.  Thus, although the Veteran's current claim involves a claimed disorder affecting the same anatomical region as the prior claim, the allegation of injury is different and therefore, the factual basis of the claim is not the same and the current claim constitutes an original claim.  See Boggs v. Peake, 520 F.3d 1330, 1335 ("[C]laims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.").  For this reason, the Board has characterized the issue as reflected on the title page.  

The issues of entitlement to service connection for itchy skin, fatigue, aching joints, memory loss, cervical spine disorder, headaches, blurred vision, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The Veteran's hypertension is a diagnosed disorder that first manifested greater than one year after active service and is not otherwise etiologically related to any aspect of service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In September 2007, the RO provided notice to the Veteran that met the VCAA requirements.  The notice provided all criteria for substantiating a claim for service connection including service in Southwest Asia during the Persian Gulf War period and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence.  The RO obtained service treatment records for the Veteran's first period of active duty.  Despite requests to the VA Records Management Center and to the Veteran, the RO was unsuccessful in recovering records of examination and treatment during his active duty service from December 1990 to May 1991.  In such cases, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed or missing while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Veteran was informed in March 2010 that treatment records for his second period of service could not be recovered.  

The Veteran was also afforded a VA examination in January 2008 in connection with his initial claim that "experimental drugs for anthrax" and "expos[ure] to hazardous environmental materials" caused his disorder.  The findings contained in the 2008 examination report are sufficient to decide the claim.  Thereafter, at the 2012 Board hearing, the Veteran indicated that it was his belief that his hypertension was additionally caused by stress, inadequate nutrition, and a lack of sleep because of the intensity of operations during his service in Southwest Asia.  The Veteran's latest contention and a review of the record do not provide a basis for obtaining an opinion addressing the Veteran's new theory of entitlement to service connected benefits.  The record only contains the Veteran's conclusory generalized statement that his hypertension is caused by the foregoing factors.  Thus, the low threshold of an "indication" that hypertension has a causal connection or association with these factors has not been met.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that, absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on continuity of symptomatology.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification. There must be a minimum of a six-month period of chronicity. There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).
 
A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).   "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).
 
Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Hypertension 

As noted above, the Veteran's service treatment records for his second period of active duty are missing.  

In the Veteran's May 2007 claim, he reported that he was first diagnosed with hypertension in 1995.  The Veteran was incarcerated from 1994 to 2006 and received treatment at a state correctional institution clinic.  In an August 2005 treatment encounter, a clinician noted that the Veteran was diagnosed with hypertension in August 1994 and prescribed medication.    

In January 2008, a VA physician noted the Veteran's reports of Gulf War service including receiving immunizations for anthrax, preventive medication for malaria, and pyridostigmine bromide as an anti-nerve agent.  The Veteran also reported exposure to smoke.  The physician also noted the Veteran's reports of a diagnosis and treatment for hypertension since 1994 and concluded that the disorder manifested more than one year after service.  

VA outpatient treatment records from October 2008 to October 2012 show continued use of oral medications for control of high blood pressure.  A March 2010 record noted that the Veteran's hypertension was now better controlled on Lisinopril (20 mg) and HCTZ (25 mg) daily.  A March 2012 record noted that the Veteran was using amlodipine (10 mg) daily and was off the Lisinopril (20 mg) and HCTZ (25 mg) daily.  

In a July 2012 Board hearing, the Veteran stated that he did not have high blood pressure on active duty and that his first manifestations began in 1995 when he was prescribed medications.  The Veteran stated that a physician at that time told him the disorder was hereditary.  The Veteran further stated that he believed the disease was caused by stress, inadequate nutrition, and lack of sleep because of the intensity of operations during his service in Southwest Asia. 

The Board concludes that service connection for hypertension is not warranted because the disorder first manifested more than one year after active service and is not otherwise etiologically related to service. 

The Board considered whether the Veteran's lay evidence constitutes competent and credible evidence of an etiology in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the Veteran is competent to report the results of blood pressure measurements or a diagnosis or etiology as reported to him by a competent medical clinician.  At all times, the Veteran has asserted that the onset of his hypertension occurred after service.  He has not indicated that his symptoms began in service and continued ever since service.  The medical records and statements the Veteran made during the course of medical treatment also show the date of onset many years after the Veteran's discharge from service.  The fact of the missing service treatment records is irrelevant.  The Veteran is not competent to provide a nexus opinion on the etiology of his hypertension as this complex medical question falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing for example that lay persons are not competent to diagnose cancer).  The Veteran also did not report a contemporary diagnosis, and did not report symptoms of his disorder prior to 1994 when it was diagnosed by a competent medical provider.  The symptoms of high blood pressure do not represent a qualifying chronic disability including an undiagnosed illness.  The symptoms have been diagnosed as hypertension that is not among those for which a presumption of service connection caused by Gulf War service is available.  Moreover, the VA physician in January 2008 acknowledged the Veteran's immunizations, preventive medications, and exposures and did not associate hypertension with these factors.  

The weight of the credible and probative evidence demonstrates that the Veteran's current hypertension first manifested greater than one year after service and is not otherwise etiologically related to any aspect of his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied. 


REMAND

Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the remaining claims.




Itchy Skin

In 2006, the Veteran received treatment for several abscesses on the buttocks and lower extremities.  However, in a January 2008 VA examination, a physician noted no abnormal skin symptoms or residuals of a chronic disorder.  In March 2008, the RO denied service connection because there was no credible medical evidence of a current disability.   

In October 2008, a VA outpatient primary care clinician noted the Veteran's report of a rash on his feet for the last 10-12 yrs and condylomata lesions in the right groin for the last 18 years.  The clinician noted that a surgical removal of the lesions was unsuccessful in 2007.  On examination the physician noted a scaly hyperpigmented rash over the buttocks and feet and prescribed an anti-fungal ointment.  Surgery was performed again on three condylomata lesions in 2009 with good results.  Even though recent VA outpatient treatment records are silent for any further skin outbreaks or the use of prescription medications, there is evidence of skin abnormalities of the feet, buttocks, and groin during some portion of the period of time covered by this appeal.  Therefore, the Board finds that an opinion should be obtained on whether the claimed skin disorder is related to the Veteran's service. 

Fatigue 

In the Veteran's May 2007 claim, he reported the onset of fatigue in July 1992.  At the January 2008 VA examination, the Veteran reported that he experienced a gradual onset of chronic fatigue starting in 1995.  At the July 2012 Board hearing, the Veteran reported that he experienced fatigue during his service in the Persian Gulf (1991).  The Veteran's reporting of symptoms is inconsistent so the medical evidence is crucial in determining whether service connection is warranted for the claimed disability.  The January 2008 VA examination report shows that while the Veteran does not meet the criteria for chronic fatigue syndrome, the examiner otherwise provided a diagnosis of "[f]atigue symptoms [that] cannot be explained and therefore must be thought of disease of unknown etiology."  As noted above, 
service connection may be granted for a disability due to undiagnosed illness but only if there are objective indications of a chronic disability.  There must be objective signs that are perceptible to an examining physician or other non-medical indicators that are capable of independent verification.  It is unclear from the examination report what objective indications of a chronic fatigue disability were perceptible to the examining physician.  Accordingly, the examination report should be returned to the examiner for a clarification of opinion.  

Cervical Spine Disorder, Low Back Disorder, Headaches, Blurred Vision, Memory Loss, and Aching Joints

In a January 2008 VA examination, the Veteran reported that he injured his cervical and lumbar spine in Southwest Asia when his truck hit a pothole.  In a July 2012 Board hearing, the Veteran stated that he experienced recurrent neck stiffness, headaches, blurred vision during headache episodes, memory loss, and aching ankles, left shoulder, and left knee since service.  In a January 2013 mental health examination, the Veteran further reported that the injury occurred when he was driving at high speed to escape a firefight.  
 
In January 2008, the Veteran underwent a series of examinations of the cervical and lumbar spine and for headaches and memory loss.  In regard to the claimed neck and back disorders, one examiner noted a diagnosis of "[n]eck and back pain secondary to injury (see Ortho exam)."  The other examiner (the orthopedic examiner), concluded that the spinal disorders were not caused in service.  The examiner's rationale for his opinion was based in part on a finding that records showed that the Veteran was a food service specialist and not a truck driver in service.  The Board seeks another opinion in which the examiner is asked to assume for purposes of this remand only, that the Veteran injured his neck in a truck accident during service essentially as claimed.  

In regard to the claimed headache and memory loss disorders, a neurologist indicated that the Veteran's headaches "may be" related to the Veteran's neck pain and indicated that the etiology of the Veteran's complaint of memory loss was unknown.  The Board notes that service connection cannot be based on speculation.  See 38 C.F.R. § 3.102 (2012); see, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (acknowledging doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (providing that a medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection).  The neurologist then noted that he could not find any objective neurological abnormalities on exam to make a specific diagnosis of what the Veteran's subjective complaints of memory loss were due to.  The Board finds that if the Veteran's neck disorder is linked to an incident of his service, the examiner should be asked to provide an opinion based on the probability that any headache disorder is secondary to the neck disorder, if possible.  

In regard to the claimed aching joints disorder, the 2008 examination reports further show that the Veteran is reported as having denied generalized muscle aches or weakness and migratory joint pains.  The Veteran filed a claim for service connection for aching joints as due to an undiagnosed illness and continued to complain of the same at the Board hearing.  The Board will afford the Veteran a final opportunity to be evaluated for the claimed disorder.

All Issues

In the May 2007 claim, the Veteran reported the onset of multiple disabilities while he was incarcerated at a state correctional institution clinic.  The RO requested copies of treatment records from the institution.  In October 2007, the institution provided paper copies of an electronic file but noted that additional copies from a paper file may be available and could be requested from a state health services archive.  A request for these records, if available, is necessary to satisfy VA's duty to assist prior to deciding the claims.  Also, notes to the file dated in December 2009 show that the request for records to VA Records Management Center was limited to service treatment records.  The Board finds that service personnel records should be requested and associated with the claims file if available.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's entire service personnel file.  If these records do not exist, provide the Veteran with notice in accordance with 38 C.F.R. § 3.159 (e).

2.  Request from the Texas Health Services Archives, 262 FM 3478 Suite B, Huntsville, Texas 77320-3323 (or other appropriate address if no longer valid), copies of any available paper records of the Veteran's medical care from 1994 to 2006.  Associate any records received with the claims file.  If these records are not available, provide the Veteran with notice in accordance with 38 C.F.R. § 3.159 (e).

3.  Schedule the Veteran for an appropriate VA examination in connection with his skin claim.  Request that the examiner review the claims file and note the review in the examination report.   

a.  Request that the examiner provide a diagnosis of all current skin disorders or residual symptoms of previous skin disorders; and,  

b.  Request that the examiner provide an opinion on whether any current skin disorders or residuals of past skin disorders are at least as likely as not (i.e., 50 percent or greater probability) due to an undiagnosed illness.

c.  The examiner must provide reasons for the opinions.  If opinions cannot be provided, the examiner must explain the reason including but not limited to insufficient credible evidence, shortfalls in the state of medical knowledge, or lack of training and experience of the examiner. 

4.  Return the examination report and claims file to the examiner who conducted the January 2008 VA examination (or another appropriate examiner if unavailable) for an addendum opinion in regard to the Veteran's claimed fatigue disability.  The examiner provided a diagnosis of "[f]atigue symptoms [that] cannot be explained and therefore must be thought of disease of unknown etiology."  In regard to the foregoing diagnosis, the examiner is asked to provide the objective clinical indications of the fatigue disability perceptible to the examiner or other non-medical indicators capable of independent verification that formulated the basis for the diagnosis.  If the diagnosis was provided solely on the basis of subjective complaints, then the examiner should state so.  If this opinion cannot be provided without further examination of the Veteran, then the Veteran should be scheduled for a new VA examination.  

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Schedule the Veteran for an appropriate VA examination in connection with his neck and achy joints (affecting the left shoulder, ankles, left knee, and right elbow) claims.  All indicated tests and studies are to be performed.  Request that the examiner review the claims file and note the review in the examination report.   

a.  Request that the examiner provide an opinion on whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cervical spine disorder is due to an incident of his military service.  For purposes of this opinion only, the examiner is to assume that the Veteran sustained a neck injury in a truck accident in 1991 during his service essentially as he has claimed the event.

b.  Request that the examiner provide an opinion on whether any disability manifested by achy joints (affecting the left shoulder, ankles, left knee, right elbow, and any other claimed part) is at least as likely as not (i.e., 50 percent or greater probability) due to an undiagnosed illness.  The examiner is asked to provide the objective clinical indications of any achy joint disability perceptible to the examiner or other non-medical indicators of an achy joint disability capable of independent verification that formulated the basis for the opinion.  If the opinion provided is solely on the basis of subjective complaints, then the examiner should state so.  

c.  The examiner must provide reasons for the opinions.  If opinions cannot be provided, the examiner must explain the reason including but not limited to insufficient credible evidence, shortfalls in the state of medical knowledge, or lack of training and experience of the examiner. 

6.  If, and only if, a VA examiner provides that the Veteran's claimed neck disorder is related to service, the report and claims file should be returned to the examiner who conducted the January 2008 VA examination (or another appropriate examiner if unavailable) for an addendum opinion in regard to the Veteran's claimed headache disability.  The examiner indicated that the Veteran's headaches "may be" related to the Veteran's neck pain.  In light of the foregoing, the examiner is asked whether any current headache disorder is "at least as likely as not" (50 percent or greater probability) (a) caused by or (b) aggravated by the service related neck disorder.  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's headache disorder found prior to aggravation; and (b) the increased manifestations that are proximately due to the neck disorder.

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

7.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claims.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


